WILLIAMS, J.
Under an indictment charging defendant as a physician with issuing a certain prescription for intoxicating liquor in violation of section 5784, Revised Statutes 1909, defendant was tried in the Polk Circuit Court, found guilty, and his punishment assessed at a fine of fifty dollars.' Thereafter an appeal was duly taken by the defendant to the Springfield Court of Appeals and that court wrote an opinion affirming the judgment of the trial court, State v. Nicolay, 184 S. W. 1183. The Springfield Court of Appeals deemed its opinion to be in conflict with the decision of the St. Louis Court of Appeals in the case of State v. Davis, 129 Mo. App. 129, and in pursuance of constitutional authority certified the case here.
The only questions raised upon appeal concern the sufficiency of the indictment. All of the questions raised upon this appeal are fully and ably treated by the Springfield Court of Appeals in its opinion by Farrington, J. We have reached the conclusion that the views therein expressed are sound and that upon the point of conflict the rule announced by the Springfield Court of Appeals should prevail. Under such circumstances it would serve no useful purpose to prolong the discussion here. For. the reasons expressed in the opinion of the Springfield Court of Appeals (citation above), the judgment of the trial court is affirmed.
All concur.